UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7203



GEORGE MILTON BRITT,

                                              Plaintiff - Appellant,

          versus


T. V. FOWLER, Police Officer; JOSEPH D.
JENKINS, Officer; POLICE DEPARTMENT SECOND
PRECINCT; VERA J. SANDERS, Commonwealth; K.
ORSINI, Commonwealth,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-679)


Submitted:   December 13, 2004           Decided:   December 29, 2004


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


George Milton Britt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           George Milton Britt appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).     We have reviewed the record and find no

reversible error. We note, however, that the district court should

have   dismissed   the   action   without   prejudice.   See   Napier    v.

Preslicka, 314 F.3d 528, 534 n.3 (11th Cir. 2002). Accordingly, we

affirm as modified to reflect dismissal without prejudice               See

Britt v. Fowler, No. CA-04-679 (E.D. Va. July 13, 2004).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   AFFIRMED AS MODIFIED




                                   - 2 -